85354: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-30607: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 85354


Short Caption:HOUSTON VS. CLARKCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A856372Classification:Civil Appeal - General - Proper Person


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Justice Gibbons for Justice SilverPanel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantMatthew Travis Houston
					In Proper Person
				


RespondentBrian P. ClarkBrian P. Clark
							(Clark McCourt, LLC)
						





Docket Entries


DateTypeDescriptionPending?Document


09/16/2022Filing FeeAppeal Filing Fee Waived.  In Forma Pauperis. (SC)


09/16/2022Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)22-29103




09/16/2022Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. (Second NOA) (SC)22-29105




09/16/2022Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. (Third NOA) (SC)22-29107




09/16/2022Notice/OutgoingIssued Notice Regarding Deadlines. (SC)22-29111




09/28/2022MotionFiled Appellant's Proper Person Emergency Motion for the Production of Documents. (SC)22-30417




09/28/2022MotionFiled Appellant's Proper Person Emergency Ex Parte En Banc as a Letter of Motion and Renewed Petition for a Writ of Mandamus and other Interpleadings not Limited to a Meritorious Intervention. (SC)22-30445




09/29/2022Order/DispositionalFiled Order Dismissing Appeal. "ORDERS this appeal DISMISSED."fn1 [Given this dismissal, this court takes no action in regard to the documents filed by appellant on September 28, 2022.] fn2 [The Honorable Mark Gibbons, Senior Justice, participated in this matter under a general order of assignment.] EC/KP/MG. (SC)22-30607




10/05/2022Transcript RequestFiled Civil Proper Person Transcript Request Form. Transcripts Requested: 9/20/16, 9/30/16, and 7/14/21. (SC)22-31381




10/24/2022RemittiturIssued Remittitur. (SC)22-33331




10/24/2022Case Status UpdateRemittitur Issued/Case Closed. (SC)



Combined Case View